WASHBURN, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action in quo warranto brought *345in the Court of Appeals for Lorain County to oust the defendants, 'Wright and others, as trustees of the Fireman’s Pension Fund of the city of Lorain. The plaintiffs claimed that the defendants were not members of the fire department and were therefore ineligible to serve as such trustees, that they were selected by members of the fire department like themselves and that as volunteers they had no voice in the selection of trustees of the pension fund.
Attorneys — Stroup & Rice, Elyria, for State; Glitsch & Stack, Lorain, for Wright et al.
The pension fund was established under the provision of G.C. 4600. At the time the pension fund was created tin Lorain a city ordinance provided for a part-time class in the fire department under pay from the city and placing the persons therein under civil service and referring to them as members of the fire department, and also provided for another class consisting of officers and other persons who should receive full time pay. The ordinance creating a pension fund provided that it should be administered by “members of the department.” The trustees of the fund were selected by the persons in both the part time and full time classes joining together. Various rules for the administration of the fund were also made by both classes. In dismissing the petition, the Court of Appeals held:
1. As subsequent legislation preserved the two classes of members, although various amendments have been made to the ordinance in question, it cannot be said that the part time members were disqualified to select trustees or that trustees who were formerly part time employes were ineligible to serve as trustees of the Fireman’s Pension Fund.